Exhibit 10.1

Settlement Agreement Between

EDF Inc. (“EDF”)

and

Exelon Corporation (“Exelon”), Exelon Energy Delivery Company, LLC (“EEDC,
LLC”),

Constellation Energy Group, Inc. (“Constellation”) and Baltimore Gas and
Electric Company (“BGE”)

 

 

In consideration for the terms and conditions set forth below in this Agreement,
EDF Inc. (“EDF”), party to the Maryland Public Service Commission (“Commission”)
proceeding captioned as In the Matter of the Merger of Exelon Corporation and
Constellation Energy Group, Inc., Case Number 9271 (the “Proceeding”),
Electricité de France, S.A., a French société anonyme (“EDF S.A.”) and Exelon
Corporation (“Exelon”), Constellation Energy Group, Inc. (“Constellation”),
Baltimore Gas and Electric Company (“BGE”), and Exelon Energy Delivery Company,
LLC (“EEDC, LLC”) (collectively, the “Applicants”) (Exelon, Constellation, BGE,
and EEDC, LLC, together with EDF, collectively the “Signatory Parties”) enter
into this Settlement Agreement (the “Agreement”).

BACKGROUND

WHEREFORE, on April 28, 2011, Exelon and Constellation agreed to combine in a
stock-for-stock transaction (“Merger”) by which Exelon will acquire one hundred
percent of Constellation’s stock and Constellation will thereby become a
wholly-owned subsidiary of Exelon. Because the Merger will result in Exelon
acquiring the power to exercise substantial influence over the policies and
actions of Constellation’s regulated electric utility subsidiary, BGE, Maryland
Public Service Commission (“Commission”) approval is required before the
Applicants may complete the Merger. Md. Code Ann., Pub. Utils. (“PUA”) §
6-105(e)(1). Consequently the Applicants filed their Application with the
Commission requesting that the Commission find that the acquisition is
“consistent with the public interest, convenience and necessity, including
benefits and no harm to consumers” and authorize the acquisition (the
“Application”). PUA § 6-105(g)(3)(i).

WHEREFORE, EDF filed, and the Commission granted, a petition to intervene in the
Proceeding and has opposed the Merger;

WHEREFORE, the Signatory Parties, pursuant to the terms and conditions set forth
in this Agreement, desire to resolve all of their differences and all of the
concerns of EDF related to the Merger, whether related to the Proceeding or
related to any other forum.

TERMS AND CONDITIONS

NOW, THEREFORE, the Signatory Parties hereby agree as follows:

1. CENG. Exelon and EDF agree that, upon consummation of the Merger, each of
Exelon and EDF will take all necessary action to effectuate the terms attached
hereto as

 

Page 1 of 4



--------------------------------------------------------------------------------

Appendix A (the “CENG Terms”), with such terms to become effective upon, and
subject to the consummation of, the Merger. Once the Merger has been
consummated, the CENG Terms shall become effective and enforceable
notwithstanding the pendency of a petition for reconsideration unless such
implementation and enforcement of the Agreement is stayed or enjoined by the
Commission, another regulatory agency having competent jurisdiction over the
matter, or a court having competent jurisdiction over the matter. Without
limiting the foregoing, each of Exelon and EDF shall negotiate in good faith to
produce and execute, as promptly as practicable following the consummation of
the Merger, definitive documentation effecting the CENG Terms; provided that,
from and after the consummation of the Merger, until such definitive
documentation has been executed and delivered, the CENG Terms shall constitute
binding amendments of the Operating Agreement of CENG and of the other
agreements referenced in the CENG Terms. Each of Exelon and EDF shall use all
reasonable efforts to make such filings or submissions with regulatory agencies
and to obtain such consents as may be required in connection with the
implementation of the CENG Terms, it being understood and agreed that, if any
regulatory agency shall require any modification of the CENG Terms, Exelon and
EDF shall negotiate in good faith alternative provisions designed to achieve as
nearly as practicable the original intended purpose of the CENG Terms.

2. EDF WITHDRAWS OBJECTIONS. Upon the execution of this Agreement by all of the
Signatory Parties, EDF shall file with the Commission a notice in the Proceeding
stating as follows: “EDF Inc. (‘EDF’) hereby withdraws all objections to the
Application of Exelon Corporation, Constellation Energy Group, Inc., Baltimore
Gas and Electric Company, and Exelon Energy Delivery Company, LLC.” EDF, EDF
S.A., and their affiliates further agree not to oppose the Merger in any action,
claim, lawsuit, appeal, arbitration, regulatory action, or any other proceeding
or forum.

3. DISCLAIMER. By entering into this Agreement, the Signatory Parties do not
admit, and do specifically deny, any violation of any local, state, or federal
law, common or statutory. Neither the execution of this Agreement nor the
consideration provided for herein shall constitute or be construed as an
admission by any Signatory Party of any fault, wrongdoing, or liability
whatsoever, and the Signatory Parties acknowledge that all such liability is
expressly denied.

4. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between the
Signatory Parties and supersedes any and all prior agreements or understandings,
written or oral, between the Signatory Parties pertaining to the subject matter
hereof. No other promises or agreements shall be binding upon the Signatory
Parties with respect to the subject matter unless contained herein or separately
agreed to in writing and executed by the Signatory Parties.

5. COUNTERPARTS. The Signatory Parties may execute this Agreement in separate
counterparts, each of which, when so executed and delivered, shall constitute an
original, but all of which together shall constitute one and the same
instrument.

 

Page 2 of 4



--------------------------------------------------------------------------------

6. WARRANTY OF CAPACITY TO EXECUTE AGREEMENT. The Signatory Parties represent to
each other that the person executing this Agreement on each Signatory Party’s
behalf has full authority to bind that Signatory Party and its affiliates to the
terms and conditions of this Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Signatory Parties hereto, their respective
representatives, successors and assigns.

7. CONSTRUCTION BY MARYLAND LAW. This Agreement is entered into in Maryland and
shall be construed and interpreted in accordance with its laws without regard
for its conflict rules. For purposes of construing this Agreement, the Signatory
Parties shall be considered to have jointly authored this Agreement. The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to their fair meaning, and not strictly for or against any of
the Signatory Parties.

8. MODIFICATION AND SEVERABILITY. No change or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by all
Signatory Parties. The invalidity, illegality or unenforceability of any
provision or any part of any provision of this Agreement or the CENG Terms shall
not affect or impair the validity, legality or enforceability of any other
provisions or part of any other provision thereof.

9. EFFECTIVENESS. This Agreement shall become effective, subject to the
conditions agreed to in Paragraph 1 above, immediately upon execution by all of
the Signatory Parties.

[intentionally left blank]

(continued to next page for signatures)

 

Page 3 of 4



--------------------------------------------------------------------------------

In Witness Whereof, the Signatory Parties hereto have caused this Settlement
Agreement to be executed by each of them or their duly authorized
representative:

EDF Inc.

 

/s/ Martin Flumenbaum

    Date:  

1/16/12

By:  

Martin Flumenbaum

Counsel for EDF, Inc.

      Electricité de France, S.A.      

/s/ Martin Flumenbaum

    Date:  

1/16/12

By:   Martin Flumenbaum         Counsel for EDF, S.A.       Exelon Corporation
and Exelon Energy Delivery Company, LLC    

/s/ F. William DuBois

    Date:  

1/16/12

By: F. William DuBois, Counsel for Exelon Corporation and Exelon Energy Delivery
Company, LLC       Constellation Energy Group, Inc.      

/s/ F. William DuBois

    Date:  

1/16/12

By: F. William DuBois, Counsel for Constellation Energy Group, Inc.      
Baltimore Gas and Electric Company      

/s/ F. William DuBois

    Date:  

1/16/12

By: F. William DuBois, Counsel for Baltimore Gas and Electric Company      

DATED as of January 16, 2012

 

Page 4 of 4



--------------------------------------------------------------------------------

APPENDIX A: CENG TERMS

Subject to the terms of the Settlement Agreement, the following provisions will
amend the Second Amended and Restated Operating Agreement of Constellation
Energy Nuclear Group, LLC (“CENG”), dated as of November 6, 2009, as amended
(the “Operating Agreement”), the Administrative Services Agreement (as defined
in the Operating Agreement) and the Power Services Agency Agreement (as defined
in the Operating Agreement).

 

Key officers    EDF shall have the right to appoint the Chief Financial Officer
for CENG. Restrictions on compensation    All officers of CENG (including the
CEO and CNO but excluding the Chairman and Vice Chairman and excluding other
officers seconded (with the consent of the other Member) from a Member or its
affiliates) shall be prohibited from receiving any post-merger compensation or
other form of remuneration from any Member or any affiliate thereof (excluding
severance, retirement or other similar benefits payable following termination of
prior employment with the Member or affiliate consistent with its regular
practices). Conflict of interest    All new commercial relationships between
CENG and Exelon or its affiliates shall be no less favorable than arm’s-length
terms (with reasonable exceptions for safety and security matters under
emergency circumstances). The threshold for approval rights for affiliate
transactions under section 7.2(j)(iv) of the Operating Agreement shall be $5
million. To the extent permitted by law and contractual confidentiality
restrictions (with customary arrangement to be made where necessary for review
of “black box” information by third parties subject to confidentiality
restrictions), EDF will have the right to audit all arrangements between Exelon
or its affiliates, on the one hand, and CENG, on the other, for compliance. Most
Favored Nation treatment    Exelon will undertake that, whenever CENG is in the
market for goods or services and so notifies Exelon, Exelon will use
commercially reasonable efforts to cause its suppliers to offer such goods and
services to CENG on terms and conditions that are no less favorable to CENG in
any material respect than they are to Exelon (with reasonable exceptions,
consistent with Exelon’s regular practice, for

 

1



--------------------------------------------------------------------------------

   differences in particular circumstances, such as volume of purchases,
commodity price fluctuations, shipping costs, licensing, taxes, etc.) and that
Exelon will not bargain for any advantage with any of its suppliers to the
detriment of CENG. Exelon will further agree to use its commercially reasonable
efforts, as may be reasonably requested by EDF, to negotiate with its existing
suppliers to offer terms and conditions to CENG that are no less favorable in
any material respect than those enjoyed by Exelon, to the extent such terms may
be provided consistent with applicable law. CENG, under the direction of its
Chief Financial Officer, shall have reasonable audit rights on Exelon to ensure
compliance with the foregoing MFN principle (which audit rights shall, to the
extent necessary, include customary confidentiality protections and be subject
to confidentiality provisions in Exelon’s agreements with its suppliers, to the
same extent Exelon is so subject). Repricing of ASA    Administrative Services
Agreement will be amended to reflect actual post-merger costs determined on the
same basis that Exelon Business Services Company LLC (or such other Exelon
affiliate as provides services pursuant to the ASA) charges affiliates for
similar services in accordance with applicable regulatory requirements. Such
costs shall be subject to audit rights consistent with those described above
under “Most Favored Nation treatment”. Repricing of PSAA    Power Services
Agency Agreement will be amended to reflect cost, including fair and documented
allocations of overhead and benefits, incurred by CEG (or its successor) to
render service, such cost not to exceed $358,333 in any month. Such costs shall
be subject to audit rights consistent with those described above under “Most
Favored Nation treatment”. Autonomy of CENG    Exelon shall take no action that
shall infringe on the operational autonomy of CENG as an autonomous
board-managed enterprise in accordance with the Operating Agreement without the
consent of EDF. “No-hire” provision    In addition to the existing “no solicit”
provision of section 11.2 of the Operating

 

2



--------------------------------------------------------------------------------

   Agreement, Exelon agrees for a period of two years from the merger closing
date not to hire any employees (existing or future) of CENG or of EDF or any of
its affiliates without the consent of EDF (excluding personnel of Exelon or its
affiliates personnel who are seconded to CENG or on temporary assignment to
CENG). Restrictions on entry into certain contracts    CENG shall not enter into
any contract that restricts disclosure of information to any Member without
prior consultation with and consent of the Member to whom such disclosure is
restricted; provided, that CENG may agree to such restrictions to the extent
necessary to comply with United States export control laws (subject to EDF
having a reasonable opportunity to review and comment on any such provisions
prior to adoption). Compliance by CENG    Each Member will covenant to the other
that it will exercise its respective governance and other contractual rights to
cause CENG to comply with all obligations of CENG under the Operating Agreement.
Transferee rights    The foregoing protections shall inure to the benefit of any
transferee of EDF’s entire membership interest in CENG.

 

3